DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Finazukuri (US 2018/03661210) in view of Huang (US 2019/0077009).
With respect to claim 1 (similarly claim 7 [0015]), Finazukuri teaches a dialogue apparatus (e.g. a tablet terminal 700 Fig 14 [0108]) comprising: 
a display unit (e.g. a display panel 710 [0110]);  
5a first dialogue control unit (e.g. an inherent processor within terminal 700 of Fig 14 as suggested in [0109], Fig 2) configured to display a first character on the display unit (e.g. display character 800 on display 710, see Fig 14 [0108] and [0110]) and simulate a speech function of an external communication robot capable of having a dialogue to conduct the dialogue with a user (e.g. and simulate a conversation of an external communication robot 100 Fig 11 capable of having a dialogue/conversation to conduct the dialogue with a user, see Fig 11 [0094]); 
and 
a transmission unit (e.g. an inherent processor within terminal 700 of Fig 14 and related software as suggested in [0109], Fig 2) configured to transmit, to the external communication robot (e.g. transmits to the robot 100′ as suggested in [0095]), dialogue information about the dialogue conducted by the first dialogue control unit (e.g. “I am fine! I am glad that I can speak” Fig 11 [0095] i.e. dialogue information about the dialogue conducted by the first dialogue control unit) 
However, Finazukuri fails to teach a second dialogue control unit configured to display a second character on the display unit and conduct the dialogue so as to mediate the dialogue between the 10user and the first dialogue control unit; a transmission unit to transmit to the robot dialogue information about the dialogue conducted by the second dialogue control unit.
Huang teaches a second dialogue control unit (e.g. an inherent processor within user device of Fig 1 that controls the display of Fig 8E) configured to display a second character on the display unit (e.g. to display a second character on the display of Fig 8E when the first character is unable to respond to the user input because it is unrecognized) and conduct the dialogue so as to mediate the dialogue between the 10user and the first dialogue control unit (e.g. and conduct a dialogue i.e. “I do not think that word means what you think it means” Fig 8E so as to mediate the dialogue between the 10user and the first dialogue control unit); a transmission unit (e.g. an inherent processor within user device of Fig 1 and related software) to transmit to the robot dialogue information about the dialogue conducted by the second dialogue control unit (e.g. to transmit to the robot “I do not think that word means what you think it means” Fig 8E i.e. dialogue information about the dialogue conducted by the second dialogue control unit).
Finazukuri and Huang are analogous art because they all pertain to a conversation between a user and a robot. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Finazukuri with the teachings of Huang to include: a second dialogue control unit configured to display a second character on the display unit and conduct the dialogue so as to mediate the dialogue between the 10user and the first dialogue control unit; a transmission unit to transmit to the robot dialogue information about the dialogue conducted by the second dialogue control unit, as suggested by Huang in Fig 8E. The benefit of the modification would be to have one or more robot personalities in the system, Huang [0029]-[0030], to make the conversation between the user and the robot smooth.
With respect to claim 2, Finazukuri in view of Huang teaches the dialogue apparatus according to Claim 1, further comprising a reception unit (Finazukuri e.g. a speaker 712 Fig 14) configured to receive the dialogue information about the dialogue conducted by the external communication robot (Finazukuri e.g. speaker 712 receives a voice signal converted by the utterance control part 210 of robot 100, and outputs a response voice [0111], Fig 13), wherein the first dialogue control unit conducts the dialogue based on the dialogue information received by the reception unit (Finazukuri e.g. the inherent processor within terminal 700 of Fig 14 as suggested in [0109], Fig 2 conducts the conversation based on the dialogue information received by the reception unit 712 of Fig 14, as suggested in [0108], see also Fig 11).
With respect to claim 3, Finazukuri in view of Huang teaches the dialogue apparatus according to Claim 2, wherein the first dialogue control unit does not conduct the dialogue in an environment where the user can have the dialogue with the external communication robot (Finazukuri e.g. the inherent processor within terminal 700 of Fig 14 does not conduct the dialogue in an environment where the user can have the dialogue with the external communication robot 100 as suggested in [0094]-[0095], Fig 11).
With respect to claim 4, Finazukuri in view of Huang teaches the dialogue apparatus according to Claim 3, wherein the second dialogue control unit conducts the dialogue so as to mediate the dialogue between the user and the external communication robot (e.g. the second dialogue control unit of Huang conducts the dialogue so as to mediate the dialogue between the user and the external communication robot as suggested in Fig 8E) in the environment where the user can have the dialogue with the external communication robot (e.g. in the environment of Fig 11 of Finazukuri where the user can have the dialogue with the external communication robot, as modified by Huang in the rejection of claim 1).
With respect to claim 5, Finazukuri in view of Huang teaches the dialogue apparatus according to Claim 1, wherein the second dialogue control unit conducts the dialogue so as to supplement a speech limited by the speech function of the external communication robot (Huang e.g. the inherent processor within user device of Fig 1 that controls the display of Fig 8E conducts the dialogue so as to supplement a speech limited by the speech function of the external communication robot in the combination because the robot could not respond to the unrecognized voice input).
The dialogue apparatus according to Claim 1, wherein the speeches by21 the first dialogue control unit and the second dialogue control unit are executed via at least one of a voice emitted from a speaker (Finazukuri e.g. the speaker 712 receives a voice signal converted by the utterance control part 210, and outputs a response voice [0111]) or a text displayed on the display unit (e.g. see also “I do not think that word means what you think it means” displayed in Fig 8E of Huang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675